SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 13E-3 RULE 13e-3 TRANSACTION STATEMENT (Pursuant to Section 13(e) of the Securities Exchange Act of 1934) New Frontier Energy, Inc. (Name of the Issuer) New Frontier Energy, Inc. R. Michel B. Escher (Name of Person(s) Filing Statement) Common Stock, $0.001 Par Value (Title of Class of Securities) (CUSIP Number of Class of Securities) Tristan R. Farel Chief Financial Officer 1801 Broadway, Suite 920 Denver, CO 80202 (303) 730-9994 (Name, Address and Telephone Number of Person(s) Authorized to Receive Notices and Communications on Behalf of Person(s) Filing Statement) This statement is filed in connection with (check the appropriate box): a. x The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation 14C or Rule 13e-3(c) under the Securities Exchange Act of 1934. b. o The filing of a registration statement under the Securities Act of 1933. c. o A tender offer. d. o None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a) are preliminary copies:x Check the following box if the filing is a final amendment reporting the results of the transaction:o Calculation of Filing Fee Transaction Valuation* Amount of Filing Fee** $6,000.00 * For purposes of calculating the filing fee only, this amount assumes the aggregate cash payment of approximately $6,000 by the Issuer in lieu of fractional shares immediately following a 1-for-500 reverse stock split to holders of fewer than 500 shares of the Issuer’s common stock prior to the reverse stock split. The aggregate cash payment is equal to the product of the price of $0.22 per pre-split share and 26,000 pre-split shares, the estimated aggregate number of shares held by such holders. ** Pursuant to Rule 0-11(b)(1) and Fee Rate Advisory dated December 27, 2010, the transaction valuation equals the value of the securities proposed to be acquired and the filing fee equals $116.10 per million of the transaction value, in each case based on the cash out prices proposed to be paid for the estimated numbers of shares of Common Stock proposed to be acquired in the Rule 13e-3 Transaction. x Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the form or schedule and date of its filing. Amount Previously Paid: $0.70 Form or Registration No.:Schedule 14c Filing Party:New Frontier Energy, Inc. and R. Michel B. Escher Date Filed:July 20, 2011 i TABLE OF CONTENTS ITEM 1.
